DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 3, 2020.  The portion of the specification describing the elected implant species of Figs. 1-3C does not disclose the claimed subject matter of claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23, 24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (US 8,585,740 B1).
Claim 21. Ross et al. disclose a system for adjusting the curvature of a spine comprising: 
a housing (housing 12, stator elements 22 and 23, and washers 25 and 26) having a first end (end that receives shank 16A of extension element 16), a second end (end that receives shank 17A of extension element 17), and a cavity (Fig. 2 shows that all components of the housing have a hollow center) extending therein; 
a first rod (extension element 16) having a first end (end with threaded shank 16A) telescopically disposed within the cavity of the housing along a longitudinal axis at the first end of the housing and having a first threaded portion (threaded shank 16A) extending thereon, and a second end (end with anchor element 18) configured to be coupled to a first vertebra of a spinal system of a subject; 
a driving member (drive rotors 20 and 21) disposed within the cavity of the housing and configured to be activated from a location external to the body of the subject; and
a second rod (extension element 17) extending in a direction generally parallel to the longitudinal axis, the second rod having a first end (end with threaded shank 17A) coupled to the housing and a second end (end with anchor element 18) configured to be coupled to a second vertebra of the spinal system of the subject, the second vertebra immediately adjacent the first vertebra (note that the system of Ross et al. can be used in a situation where a middle vertebra has been removed from a patient and thus the system would be coupled to immediately adjacent vertebrae), 

wherein at least one of the second end of the first rod and the second end of the second rod include an extension member (bone engaging fastener extending through anchor element 18 – see col. 3, ll. 1-5) configured to be coupled to at least one of the first vertebra of the spinal system and the second vertebra of the spinal system, respectively, the extension member being disposed transversely relative to the at least one of the second end of the first rod and the second end of the second rod (note that it is inherent that a bone engaging fastener, such as a bone screw, that extends through anchor element 18 and into a vertebra would extend transversely relative to the second end of extension elements 16/17; this is because transverse means “not parallel,” and due to the configuration of anchor elements 18 as shown in Fig. 2, a bone engaging fastener that extends through anchor element 18 and into a vertebral cannot extend parallel to the second end and therefore must be transverse);
wherein, upon actuation of the driving member, the first rod and the second rod move relative to the housing (rotation of drive rotors 20 and 21 causes translation of extension elements 16 and 17 – see col. 3, ll. 32-40) (Fig. 2).
Claim 23. Ross et al. disclose wherein the driving member is defined by or is coupled to a driving element (drive rotors 20 and 21), wherein the driving element comprises a radially-poled permanent magnet (stator elements and drive rotors are constructed as a conventional electromagnetic motor – see col. 3, ll. 29-32) configured for rotation within the housing  (Fig. 2).
Claim 24. Ross et al. disclose wherein the radially-poled permanent magnet is configured to be rotated by an application of an externally applied rotating magnetic field (the implant is remotely controlled – see abstract) (Fig. 2).
Claim 28. Ross et al. disclose wherein the second end of the first rod and the second end of the second rod each include an extension member (bone engaging fasteners extending through anchor elements 18 to secure the second ends to vertebral bodies V1 and V3 – see col. 3, ll. 1-5), 
wherein the extension member of the second end of the first rod is configured to be coupled to the first vertebra of the spinal system and the extension member of the second end of the second rod is configured to be coupled to the second vertebral of the spinal system (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 8,585,740 B1) in view of Walker et al. (US 2009/0112207 A1).
	Ross et al. fail to disclose an external remote controller configured to produce a rotating magnetic field capable of rotating the radially-poled magnet (claim 25),
	wherein the external remote controller includes at least one electromagnet (claim 26),
	and wherein the external remote controller includes at least one rotatable permanent magnet (claim 27).
	As noted in the rejection of claim 24 above, Ross et al. disclose that the implant is configured to be remotely operated (see abstract).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an external remote controller configured to produce a rotating magnetic field capable of rotating the radially-poled magnet (claim 25), wherein the external remote controller includes at least one electromagnet (claim 26), and wherein the external remote controller includes at least one rotatable permanent magnet (claim 27), as suggested by Walker et al., as Ross et al. disclose that the implant includes magnetic components and that the implant is remotely operated and the remote controller of Walker et al. would provide means to do so.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 8,585,740 B1) in view of Sutter et al. (US 4,484,570 A).
Ross et al. fail to disclose wherein the extension member is connected to at least one of the second end of the first rod and the second end of the second rod by a set screw (claim 29).
As noted in the rejection of claim 21 above, Ross et al. disclose that a bone engaging fastener that extends through anchor element 18 and into a vertebra can be a bone screw (col. 3, ll. 1-5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bone screw of Ross et al. such that the head of the bone screw is constructed like that of Sutter et al. and provide a set screw as taught by Sutter et al. such that the extension member is connected to at least one of the second end of the first rod and the second end of the second rod by a set screw (claim 29), as such a configuration can lock the extension member to the rod, thereby reducing the likelihood of screw backout after implantation.

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive.  The Examiner notes that Applicant merely makes a conclusory statement that Ross fails to disclose the extension member being disposed transversely to the second end of the first/second rod (see pg. 7).  The Examiner disagrees because such a feature is inherent based on the disclosure of Ross (see the rejection above for an explanation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773